AFFIRMED; Opinion Filed April 29, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00986-CR
                                    No. 05-14-00987-CR

                          JONATHAN LEE WRIGHT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-34526-X, F07-34527-X

                             MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Brown and Stoddart
                                 Opinion by Justice Stoddart

       Following the adjudication of his guilt, Jonathan Lee Wright appeals from two

convictions for aggravated sexual assault of a child younger than fourteen years. In a single

issue, appellant contends the trial court reversibly erred in not admonishing him of the

punishment range during the hearing on the motions to adjudicate guilt. We affirm the trial

court’s judgments.

       Appellant waived a jury and pleaded guilty to aggravated sexual assault of a child

younger than fourteen years in each case. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B) (West

Supp. 2014). Pursuant to plea agreements in each case, the trial court deferred adjudication,
placed appellant on ten years’ community supervision, and assessed a $1,000 fine. The State

later moved to adjudicate guilt, alleging appellant violated the terms of his community

supervision. Appellant pleaded true to four of the five allegations; however, the trial court

denied the motions to adjudicate, and continued appellant on community supervision, amending

the conditions. The State later again moved to adjudicate guilt, alleging appellant violated the

conditions of his community supervision. In a hearing on the motions, appellant pleaded true to

the allegations. The trial court found the allegations true, adjudicated appellant guilty, and

assessed punishment at fifteen years’ imprisonment in each case.

       In his sole issue, appellant contends his constitutional rights were violated when the trial

court failed to admonish him regarding the applicable punishment range before accepting his

pleas of true to the motions to adjudicate. Appellant argues nothing shows he fully understood

the punishment range to which he would be subjected upon adjudication of his guilt and he was

harmed by the trial court’s failure to admonish him. The State responds that the trial court did

not abuse its discretion by failing to admonish appellant about the punishment range before

accepting his pleas of true because it had no duty to do so. We agree with the State.

       A trial court must admonish a defendant as to the range of punishment for an offense

prior to accepting a plea of guilty or nolo contendere. See TEX. CODE CRIM. PROC. ANN. art.

26.13 (West Supp. 2014).      The admonishments required by article 26.13 do not apply to

community supervision revocation proceedings. See Gutierrez v. State, 108 S.W.3d 304, 309–10

(Tex. Crim. App. 2003).

       Moreover, the record shows that the trial court correctly admonished appellant about the

punishment range for a first-degree felony offense. Appellant acknowledged he understood the

range of punishment for the offenses. Nothing in the record reflects that appellant did not



                                                -2-
understand that the full range of punishment was available to the trial court once it adjudicated

appellant guilty. We overrule appellant’s sole issue.

       We affirm the trial court’s judgments.




                                                        / Craig Stoddart/
                                                        CRAIG STODDART
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140986F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JONATHAN LEE WRIGHT, Appellant                     Appeal from the Criminal District Court
                                                   No. 6 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00986-CR       V.                        F07-34526-X).
                                                   Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Brown
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 29th day of April, 2015.




                                             -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JONATHAN LEE WRIGHT, Appellant                     Appeal from the Criminal District Court
                                                   No. 6 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00987-CR       V.                        F07-34527-X).
                                                   Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Brown
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered this 29th of April, 2015.




                                             -5-